United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Leavenworth, KS, Employer
)
___________________________________________ )
C.S., Appellant

Appearances:
Cerita J. Slusher, pro se
Office of Solicitor, for the Director

Docket No. 11-1875
Issued: August 27, 2012

Oral Argument May 8, 2012

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On June 15, 2011 appellant filed a timely appeal from the May 2, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits.
ISSUE
The issue is whether appellant met her burden of proof to establish that her claim should
be accepted for a consequential injury to both knees, lumbar spine and right elbow and whether
her claim should be accepted for aseptic necrosis of the medial femoral condyle of both knees.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 7, 2002 appellant, then a 45-year-old supervisor, slipped on ice and injured
her low back in the performance of duty.2 OWCP accepted the claim for a lumbar strain.3 It
subsequently accepted bilateral chondromalacia, abrasion and friction of the right elbow,
bilateral meniscus tears with surgical repairs, abrasion and friction burn of the right elbow,
bilateral knee contusions, herniated disc at L4-5 nerve roots with a lumbar microdiscectomy
performed on October 2, 2002. OWCP also accepted aseptic necrosis of the left humerus on
November 20, 2009. Under claim No. xxxxxx010, appellant was struck on the left side while
entering an elevator on June 9, 1998. OWCP accepted a left shoulder sprain, lumbar back sprain
and neck sprain, resolved effective July 10, 1998, aggravation of degenerative osteoarthritis of
the left shoulder, left shoulder impingement syndrome and left shoulder arthroscopy performed
on December 28, 1999. Appellant stopped work on December 28, 1999 and returned to regular
duty on August 3, 2000.4 All of the claims were combined under the present claim.
Appellant received treatment from her physician, Dr. S.R. Reddy Katta, a Board-certified
physiatrist, who opined that appellant had chronic low back pain from degenerative joint disease
and degenerative lumbar disc disease with lumbar radiculitis. In a September 15, 2008 report,
Dr. Katta opined that, while on vacation, appellant fell and injured her left knee again. He
diagnosed chronic cervical thoracic and lumbosacral sprain from a fall on October 3, 2007 and
sprain of the right ankle and chronic lower back pain from degenerative disc disease and joint
disease of both knees with tendinitis over medial aspect of both knees and reflex sympathetic
dystrophy (RSD) in both legs.
On September 1, 2009 OWCP referred appellant together with a statement of accepted
facts (SOAF) and the medical record, to Dr. Garth Russell, a Board-certified orthopedic surgeon,
for an impartial medical evaluation to resolve a conflict in opinion between Drs. Katta and an
OWCP medical adviser. In the questions for the examining physician, OWCP requested that the
impartial medical adviser review diagnostic tests of the cervical and thoracic spine and provide
an opinion as to whether she suffered from consequential injuries involving her cervical and
thoracic spine and right shoulders causally related to her employment injuries of June 9, 1998
and January 7, 2002.
In a September 9, 2009 report, Dr. Katta diagnosed chronic low back pain from
degenerative disc disease and degenerative joint disease of the lumbar vertebrae with left lumbar
radiculitis and left trochanteric bursitis. He advised that appellant’s magnetic resonance imaging
2

Appellant has several claims and several prior appeals before the Board. The most relevant appeal before the
Board includes an October 5, 2010 decision. In that appeal, the Board found that appellant did not meet her burden
of proof to establish that her neck, thoracic and right shoulder conditions are consequential to her accepted injuries.
Docket No. 10-214 (issued October 5, 2010). The facts and history contained in the prior appeals are incorporated
by reference. Relevant portions have been repeated.
3

The record reflects that appellant filed additional claims for an injury on December 20, 2006 and October 3,
2007 in which she alleged that her legs gave out at work. OWCP accepted these claims.
4

Appellant’s nonwork-related conditions include: menopause, osteopenia, allergic rhinitis, depression, diabetes,
arthritis, sleep apnea, mitral valve prolapse, hypertension, pituitary insufficiency with adult growth hormone
deficiency, central obesity, hyperlipidemia, mild chronic obstructive pulmonary disease and mild coronary artery
disease. OWCP also noted that in September 2008, appellant was on vacation and fell and reinjured her left knee.

2

(MRI) scan did not reveal any significant new problems but that it showed multilevel
degenerative disc disease without any herniation or spinal stenosis.
In a September 24, 2009 report, Dr. Russell reviewed appellant’s history and treatment.
He examined appellant and presented findings. Dr. Russell determined that appellant’s lumbar
strain of January 2, 2002, resolved within 90 days. He also noted that appellant sustained a fall
on September 6, 2002 and opined that it had no relationship to her injury to her back.
Dr. Russell explained that a person with an ongoing low back injury would be unable to ride a
bicycle or position their back to ride a bicycle. He opined that the back injury from the fall on
the bicycle was the source of the lower back injury, which required surgery to both her back and
knees. Dr. Russell also indicated that her fall on January 9, 2007 and the expansion of her claim
to include her shoulder, neck, right elbow and thoracic was secondary to the fall with the injury
to her back on September 6, 2002. Regarding the left shoulder, he opined that the June 9, 1998
incident was responsible for her left shoulder strain, lumbar sprain and impingement syndrome.
Dr. Russell explained that it would have resolved within three to six months and would not have
been the etiology of the recurrence of her neck and back pain on March 12, 2001. He noted that
diagnostic reports of the cervical and lumbar spine revealed degenerative disc disease that was
the product of genetics and aging and not to her specific job-related injuries. Dr. Russell also
advised that the May 31, 2006 claim in which appellant twisted her body when attempting to sit
in a chair did not produce an injury to the back hips, legs or knees. He opined that the injury to
the left shoulder was work related. However, the injury to appellant’s back, neck, upper back
and knees occurred following the fall from the bicycle of September 6, 2002 was not job related.
Dr. Russell explained that the presence of a lumbar strain more than six months old would not
have had any relation to the injury to her back, knees or neck. He advised that, because of her
chondromalacia and degenerative changes in her knees and spine, she would continue to have
pain in her neck, upper and lower back, hips and knees. Dr. Russell noted that this would occur
with activities of daily living and normal motion. He opined that the fall or injuries were
secondary to normal activity and not due to her employment.
On October 29, 2009 OWCP issued a proposal to rescind the accepted conditions of the
lumbar spine, bilateral knee conditions and right elbow conditions. By decision dated
December 1, 2009, it affirmed the rescission.
On December 25, 2009 appellant requested a hearing. In a May 5, 2010 decision, a
hearing representative remanded the claim for further development of the medical evidence. He
found that Dr. Russell’s report required clarification as information in the SOAF provided to
Dr. Russell was erroneous. The hearing representative noted that OWCP accepted that
appellant’s September 6, 2002 fall was consequential to her January 7, 2002 injury. OWCP was
directed to correct the SOAF and request a supplemental report from Dr. Russell.
In a March 12, 2010 report, Dr. Katta opined that appellant had lower back pain radiating
to both leg, on the right side more than the left side. He noted that appellant had dealt with the
lower back pain since the initial fall in 2002 and several falls since then. Dr. Katta opined that
appellant continued with lower back pain and has been working on a regular basis. He explained
that he did not see any other problem causing her back pain other than what resulted from her
falls. Dr. Katta diagnosed: chronic lower back pain from degenerative disc disease,
degenerative joint disease of lumbar vertebrae with some degree of lumbar spinal stenosis with
left lumbar radiculitis and left trochanteric bursitis and posterior shoulder girdle muscle strain
without any clinical evidence of cervical radiculopathy.
3

By letter dated May 27, 2010, OWCP advised that appellant’s examination was
scheduled with Dr. Russell on June 23, 2010. It provided Dr. Russell with an updated and
corrected SOAF, that stated: on September 6, 2002 appellant sustained a fall after she rode her
bike around the block, when she got off her bike she stated her legs were red, and then gave out,
causing her to fall onto the ground, landing on her knees. This fall was accepted as a
consequence of her January 2, 2002 work injury and accepted for bilateral chondromalacia of the
patella.
In a June 4, 2010 supplemental report, Dr. Russell noted appellant’s history of injury and
treatment and the updated SOAF. He addressed whether appellant had objective medical
evidence to substantiate that her current low back, bilateral knee and right elbow conditions were
causally related to her accepted work-related injuries or the consequential injury of
September 6, 2002. Dr. Russell referred to his prior report of September 24, 2009, and opined
that appellant had preexisting degenerative disc disease of her lower back. He noted that the
medical evidence revealed back pain since the initial injury occurring on June 9, 1988, when she
was struck by an elevator door. Dr. Russell also noted that the MRI scan at that time revealed
mild herniation of the L4-5 disc on the left. He explained that the symptoms in her back were
controlled and subsided until the bicycle injury of September 6, 2002. Dr. Russell opined that a
person “who has low back pain with a herniated disc is unable to ride on a bicycle inasmuch as
the position of the back aggravates muscle spasm and any nerve root pressure which might be
present.” He further noted that when appellant “got off of the bike that her knees were red and
her legs buckled causing her to fall to the ground landing on her knees.” Dr. Russell explained
that the “presence of degenerative disc disease with back pain and muscle spasm does not cause
the legs to buckle or sudden nonfunctioning of the musculature of the lower extremities. A disc
injury with herniation causes localized nerve root pressure, but not for the buckling of both lower
extremities.” Dr. Russell opined that appellant had “degenerative disease in her lower back.
This was aggravated by the fall of September 6, 2002, after riding the bike. This did aggravate
her degenerative disc disease with radiculopathy.” Dr. Russell noted that appellant underwent a
microdiscectomy about six weeks later. He also opined that “the fall of September 6, 2002, was
not secondary to the previous back injury as it would not have caused the legs to buckle. The
continued difficulty with buckling of her knees and the continued knee pain with arthroscopy
was consistent with and secondary to the injury of September 6, 2002. This was confirmed by
examination on the following day, which revealed ecchymosis and contusions, particularly over
the left knee. In addition, there was a congenital abnormality of a shallow patellofemoral
groove, which produces chondromalacia. The right elbow symptoms are consistent with and
secondary to her bilateral carpal tunnels with repetitive work injuries.” Dr. Russell opined that
“the symptoms, surgery and treatment to her knees bilaterally were not associated with the
multiple injuries which she described as job related and are secondary to the fall of
September 5, 2002.” He repeated his belief that the present symptoms in her low back and her
knees bilaterally were secondary to the fall on September 6, 2002.
On August 19, 2010 OWCP issued a proposal to rescind medical benefits for all
conditions and expansion of the claim.
In a September 30, 2010 decision, OWCP terminated appellant’s compensation and
medical benefits for lumbar, knee, and right elbow conditions and denied expansion of the claim
to include aseptic necrosis of the medial femoral condyle of the bilateral knees.

4

On October 10, 2010 appellant requested a telephonic hearing, which was held on
February 10, 2011. At the hearing, she questioned the integrity of the impartial medical
examiner, noting that he seemed to be more interested in chatting with her husband about the
history than her physical examination. Appellant also explained that the history was incorrect.
She indicated that she did not ride her bicycle in September 2002, but rather, she was
contemplating riding the bike and standing in front of her home when her legs gave out.
Appellant also testified that she was already scheduled for back surgery when her legs buckled
on September 5, 2002.
On May 2, 2011 OWCP’s hearing representative affirmed the September 30, 2010
decision.
LEGAL PRECEDENT_
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.5
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.6 With respect to consequential injuries, the Board has stated that, where an
injury is sustained as a consequence of an impairment residual to an employment injury, the new
or second injury, even though nonemployment related, is deemed, because of the chain of
causation to arise out of and in the course of employment and is compensable.7
FECA provides that, if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
who shall make an examination.8
ANALYSIS
The Board finds that this case is not in posture for decision on the issue of whether
appellant has established that her claim should be expanded to include a consequential injury to
her bilateral knees, lumbar spine and right elbow on September 6, 2002 and whether her claim
should be expanded to include aseptic necrosis of the medial femoral condyle of the bilateral
knees.
The Board finds that a conflict did not exist at the time of the referral to Dr. Russell.
While OWCP noted that its September 1, 2009 referral to Dr. Russell was due to a conflict that
had arisen between Dr. Katta and an OWCP medical adviser, the Board finds that the issue in
this claim pertains to appellant’s claim of a consequential injury to both knees, lumbar spine and
right elbow on September 6, 2002 and whether her claim should be expanded to include aseptic
5

Albert F. Ranieri, 55 ECAB 598 (2004).

6

Id.; Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).

7

Kathy A. Kelley, 55 ECAB 206 (2004).

8

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

5

necrosis of the medial femoral condyle of both knees. At the time that appellant was previously
referred to Dr. Russell, the referral was related to whether her neck, thoracic and right shoulder
conditions were consequential to her accepted injuries.9
The Board finds that a conflict has now arisen between Dr. Katta and Dr. Russell on
whether her claim should be expanded for consequential injury to both knees, lumbar spine and
right elbow on September 6, 2002 or for aseptic necrosis of the medial femoral condyle of the
both knees.
The Board notes that Dr. Russell was provided with an updated and corrected SOAF and
clarified his opinion. In a June 4, 2010 supplemental report, Dr. Russell opined that a person
“who has low back pain with a herniated disc is unable to ride on a bicycle inasmuch as the
position of the back aggravates muscle spasm and any nerve root pressure which might be
present.” He opined that appellant had “degenerative disease in her lower back. This was
aggravated by the fall of September 6, 2002, after riding the bike. This did aggravate her
degenerative disc disease with radiculopathy.” Dr. Russell noted that appellant underwent a
microdiscectomy approximately six weeks later. He also opined that “the fall of September 6,
2002, was not secondary to the previous back injury as it would not have caused the legs to
buckle. The continued difficulty with buckling of her knees and the continued knee pain with
arthroscopy was consistent with and secondary to the injury of September 6, 2002. This was
confirmed by examination on the following day, which revealed ecchymosis and contusions,
particularly over the left knee. In addition, there was a congenital abnormality of a shallow
patellofemoral groove, which produces chondromalacia. The right elbow symptoms are
consistent with and secondary to her bilateral carpal tunnels with repetitive work injuries.”
Dr. Russell opined that “the symptoms, surgery and treatment to her knees bilaterally were not
associated with the multiple injuries which she described as job related and are secondary to the
fall of September 6, 2002.” He repeated his belief that the present symptoms in her low back and
her knees bilaterally were secondary to the fall on September 6, 2002 and that they were not due
to the previous back injury. This is in contrast to the reports of Dr. Katta, who generally
supported that appellant’s conditions were work related. For example, in a September 15, 2008
report, Dr. Katta diagnosed chronic cervical thoracic and lumbosacral sprain from a fall on
October 3, 2007 and sprain of the right ankle and chronic lower back pain from degenerative disc
disease and joint disease of both knees with tendinitis over medial aspect of both knees and RSD
in both lower extremities.
A conflict now exists on the issue of whether appellant’s claim should be expanded to
include a consequential injury to her bilateral knees, lumbar spine and right elbow on
September 6, 2002 and whether her claim should be expanded to include aseptic necrosis of the
medial femoral condyle of the bilateral knees. FECA provides that, if there is disagreement
between the physician making the examination for OWCP and the employee’s physician, OWCP
shall appoint a third physician who shall make an examination.10
9

In the prior appeal, in a January 20, 2008 report, an OWCP medical adviser indicated that the medical evidence
was insufficient to establish that appellant sustained injuries to her cervical spine, thoracic spine or shoulders on
October 3, 2007. The Board also notes that, when Dr. Russell initially saw appellant in the prior claim, OWCP had
not accepted the fall on September 5, 2002. OWCP subsequently indicated that this was accepted on May 20, 2010.
See supra note 2.
10

Supra note 8.

6

The Board will set aside OWCP’s May 2, 2011 decision and remand the case for referral
to an impartial medical examiner for further medical development pertaining to the issue of
appellant’s claim should be expanded to include a consequential injury to her bilateral knees,
lumbar spine and right elbow on September 6, 2002 and whether her claim should be expanded
to include aseptic necrosis of the medial femoral condyle of the bilateral knees. Following this
and any such further development as may be deemed necessary, OWCP shall issue an
appropriate final decision on whether appellant sustained appellant’s claim should be expanded
to include a consequential injury to her bilateral knees, lumbar spine and right elbow on
September 6, 2002 and whether her claim should be expanded to include aseptic necrosis of the
medial femoral condyle of the bilateral knees. Following such further development as deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2011 decision of Office of Workers’
Compensation Programs is set aside and remanded.
Issued: August 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

